DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on October 31, 2019 and February 28, 2020 have been considered by the Examiner and made of record in the application.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of learning units configured to perform” in claim 1; “a deriving unit configured to read” and  “a discriminating unit configured to discriminate” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KATOH et al. (hereinafter Katoh) (U.S. Patent Application Publication # 2020/0090076 A1) in view of SONG et al. (hereinafter Song) (U.S. Patent Application Publication # 2021/0027173 A1).
Regarding claims 1 and 9, Katoh teaches and discloses a learning method and learning device (learning device, 10, figure 1) configured to perform learning of a decision tree, the learning device comprising: a plurality of learning units (learning units) configured to perform learning of the decision tree using learning data divided into pieces to be stored in a plurality of data memories ([0028]; [0033]; [0035]; [0036]; teaches creating decision tree using training data divided into pieces stored in memory).
However, Katoh may not expressly disclose a plurality of performance calculators each configured to calculate an index value of index values for each of the plurality of data memories, the index value indicating recognition performance of the decision tree learned by corresponding one of the plurality of learning units.
Nonetheless, in the same field of endeavor, Song teaches and suggests a plurality of performance calculators each configured to calculate an index value of index values for each of the plurality of data memories, the index value indicating recognition performance of the decision tree learned by corresponding one of the plurality of learning units (key quality/performance indicator; KQI/KPI) ([0107]; [0124]; [0125]; [0155]; teaches determining performance indicators for the decision tree for sample/training data stored in memory).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining performance indicators for the decision tree for sample/training data stored in memory as taught by Song with the method and device as disclosed by Katoh for the purpose of predicting performance indication, as suggested by Song.

Regarding claim 3, Katoh, as modified by Song, discloses the claimed invention, but may not expressly disclose wherein each of the plurality of performance calculators is configured to calculate the index value based on a label of corresponding one of the pieces of the learning data stored in corresponding one of the plurality of data memories, and a sample weight as a sum total of leaf weights of leafs to which the piece of the learning data branches in the decision tree.
Nonetheless, Song further teaches and suggests wherein each of the plurality of performance calculators is configured to calculate the index value based on a label of corresponding one of the pieces of the learning data stored in corresponding one of the plurality of data memories, and a sample weight as a sum total of leaf weights of leafs to which the piece of the learning data branches in the decision tree ([0015]; [0022]; [0124]; [0125]; teaches determining KPI of the stored sample data and determining a weight of the training data).

Regarding claim 4, Katoh, as modified by Song, further teaches and suggests a determiner configured to determine whether to stop learning of the decision tree performed by the plurality of learning units based on the index values each calculated by one of the plurality of performance calculators, wherein the plurality of learning units are configured to, in response to the determiner determining to stop learning, stop learning of the decision tree ([0060]; [0061]; [0062]; teaches ending learning and creating of decision trees).

Regarding claim 5, Katoh, as modified by Song, further teaches and suggests wherein each of the plurality of learning units comprises: a data memory of the plurality of data memories configured to store the learning data; a deriving unit configured to read out each feature amount of the learning data from the data memory, and derive a branch condition for a node of the decision tree based on the feature amount; and a discriminating unit configured to discriminate a lower node to which the learning data read out from the data memory is to branch from the node in accordance with the branch condition derived by the deriving unit ([0060]; [0061]; [0062]; [0072]; teaches ending learning and creating of decision trees).

Regarding claim 6, Katoh, as modified by Song, further teaches and suggests a plurality of model memories each corresponding to one of the plurality of learning units, the model memories each configured to store the branch condition derived by the deriving unit ([0060]; [0061]; [0062]; [0072]; teaches ending learning and creating of decision trees).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KATOH et al. (hereinafter Katoh) (U.S. Patent Application Publication # 2020/0090076 A1) in view of SONG et al. (hereinafter Song) (U.S. Patent Application Publication # 2021/0027173 A1), and further in view of WANG et al. (hereinafter Wang) (U.S. Patent Application Publication # 2021/0241177 A1).
Regarding claim 2, Katoh, as modified by Song, discloses the claimed invention, but may not expressly disclose wherein the plurality of performance calculators are each configured to calculate an Area Under the Curve (AUC) as the index value for each of the plurality of data memories.
Nonetheless, in the same field of endeavor, Wang teaches and suggests wherein the plurality of performance calculators are each configured to calculate an Area Under the Curve (AUC) as the index value for each of the plurality of data memories ([0049]; [0051]; [0059]; teaches calculating AUC).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating AUC as taught by Wang with the method and device as disclosed by Katoh, as modified by Song, for the purpose of improving machine learning, as suggested by Wang.

Regarding claim 8, Katoh, as modified by Song, discloses the claimed invention, but may not expressly disclose wherein each of the plurality of learning units is configured to learn the decision tree by gradient boosting.
Nonetheless, in the same field of endeavor, Wang teaches and suggests wherein each of the plurality of learning units is configured to learn the decision tree by gradient boosting ([0068]; [0070]; teaches utilizing a GBDT model).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate utilizing a GBDT model as taught by Wang with the method and device as disclosed by Katoh, as modified by Song, for the purpose of improving machine learning, as suggested by Wang.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KATOH et al. (hereinafter Katoh) (U.S. Patent Application Publication # 2020/0090076 A1) in view of SONG et al. (hereinafter Song) (U.S. Patent Application Publication # 2021/0027173 A1), and further in view of Dirac et al. (hereinafter Dirac) (U.S. Patent Application Publication # 2021/0374610 A1).
Regarding claim 7, Katoh, as modified by Song, discloses the claimed invention, but may not expressly disclose wherein each of the plurality of learning units is configured to perform learning of a first node using the learning data acquired using a first address related to a storage destination of learning data corresponding to the first node of the decision tree in corresponding one of the plurality of data memories, and output a second address related to a storage destination of the learning data that branches from the first node, and the learning device further comprises a plurality of managers each corresponding to one of the plurality of learning units, each of the managers being configured to calculate a third address related to a storage destination of the learning data corresponding to a second node as a next node of the first node using the first address and the second address output from the learning unit.
Nonetheless, in the same field of endeavor, Dirac teaches and suggests wherein each of the plurality of learning units is configured to perform learning of a first node using the learning data acquired using a first address related to a storage destination of learning data corresponding to the first node of the decision tree in corresponding one of the plurality of data memories, and output a second address related to a storage destination of the learning data that branches from the first node, and the learning device further comprises a plurality of managers each corresponding to one of the plurality of learning units, each of the managers being configured to calculate a third address related to a storage destination of the learning data corresponding to a second node as a next node of the first node using the first address and the second address output from the learning unit ([0178]; [0206]; [0214]; teaches specifying the location or address of the data set in storage).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate specifying the location or address of the data set in storage as taught by Dirac with the method and device as disclosed by Katoh, as modified by Song, for the purpose of optimizing a machine learning service, as suggested by Dirac.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
June 4, 2022